Case 18-13633-BFK     Doc 21    Filed 01/31/19 Entered 01/31/19 09:23:49    Desc Main
                               Document      Page 1 of 16



                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF VIRGINIA
                         Alexandria
                         ______________ Division


                              CHAPTER 13 PLAN
                            AND RELATED MOTIONS

Name of Debtor(s): Sherri Harris                            Case No: 18-13633-BFK


                 January 31, 2019
This Plan, dated ______________________,       is:
             Ŀ     the first Chapter 13 Plan filed in this case.

             Ŀ
             ✔      a modified Plan that replaces the
                    Ŀ confirmed or Ŀ unconfirmed Plan dated ___________________
                                     ✔                      November 27, 2018

                    Date and Time of Modified Plan Confirmation Hearing:
                    March 7, 2019, at 1:30 pm
                    _____________________________________________________
                    Place of Modified Plan Confirmation Hearing:
                    Courtroom I, 200 S. Washington St., Alexandria, VA 22314
                    _____________________________________________________


                    The Plan provisions modified by this filing are:
                    2, 3A, 5A, 6A

                    Creditors affected by this modification are:
                    IRS, VA Dept of Tax, Ally Financial, all non-priority general unsecured
                    creditors.



1.    Notices


To Creditors:
Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. You should read this plan carefully and
discuss it with your attorney if you have one in this bankruptcy case.
If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of
this plan, you or your attorney must file an objection to confirmation
at least 7 days before the date set for the hearing on confirmation,
unless otherwise ordered by the Bankruptcy Court.



                                            1


Case 18-13633-BFK           Doc 21     Filed 01/31/19 Entered 01/31/19 09:23:49              Desc Main
                                      Document      Page 2 of 16


(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if
no objection to confirmation is filed. See Bankruptcy Rule 3015.
(2) Norfolk and Newport News Divisions: a confirmation hearing will
    be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
        (1) an amended plan is filed prior to the scheduled
            confirmation hearing; or
        (2) a consent resolution to an objection to confirmation
            anticipates the filing of an amended plan and the objecting
            party removes the scheduled confirmation hearing prior to
            3:00 pm on the last business day before the confirmation
            hearing.

In addition, you may need to timely file a proof of claim in order to be
paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as
“Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

    A.   A limit on the amount of a secured claim, set out in Section 4.A   • Included   ✔ Not included
                                                                                         •
         which may result in a partial payment or no payment at all to
         the secured creditor

    B.   Avoidance of a judicial lien or nonpossessory, nonpurchase-        • Included   ✔ Not included
                                                                                         •
         money security interest, set out in Section 8.A

    C.   Nonstandard provisions, set out in Part 12                         ✔ Included
                                                                            •            • Not included



2.       Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $__________________
                                                                                   190.00
         per _________
             month            4
                         for ____ months. Other payments to the Trustee are as follows:
         _____________________.
         $204/mo for 56 months      The total amount to be paid into the Plan is $_____________.
                                                                                   12,184.00

3.       Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor
         agrees otherwise.

         A.      Administrative Claims under 11 U.S.C. § 1326.

                 1.    The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not
                       to exceed 10% of all sums received under the plan.

                 2.    Check one box:

                       Ŀ Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee
                       ✔




                                                       2


Case 18-13633-BFK        Doc 21     Filed 01/31/19 Entered 01/31/19 09:23:49                  Desc Main
                                   Document      Page 3 of 16


                      under Local Bankruptcy Rule 2016-1(C)(1)(a) and (C)(3)(a) and will be paid
                        3,580.00
                      $_________________,                                       5,580.00
                                               balance due of the total fee of $_________________
                      concurrently with or prior to the payments to remaining creditors.

                   Ŀ Debtor(s)’ attorney has chosen to be compensated pursuant to Local Bankruptcy
                      Rule 2016-1(C)(1)(c)(ii) and must submit applications for compensation as set
                      forth in the Local Rules.

      B.      Claims under 11 U.S.C. § 507.

      The following priority creditors will be paid by deferred cash payments pro rata with
      other priority creditors or in monthly installments as below, except that allowed claims
      pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C below:

      Creditor                 Type of Priority          Estimated Claim        Payment and Term
      IRS                     Taxes                      $6,748.07             As funds are available
      Virginia Dept of Tax    Taxes                      $238.18               As funds are available


      C.      Claims under 11 U.S.C. § 507(a)(1)

      The following priority creditors will be paid prior to other priority creditors but concurrently with
      administrative claims above.

      Creditor                 Type of Priority          Estimated Claim         Payment and Term




4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being
      Surrendered, Adequate Protection Payments, and Payment of certain Secured Claims.

      A.      Motions to Value Collateral (other than claims protected from “cramdown” by
              11 U.S.C. § 1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless
              a written objection is timely filed with the Court, the Court may grant the
              debtor(s)’ motion to value collateral as set forth herein.

      This section deals with valuation of certain claims secured by real and/or personal property,
      other than claims protected from “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is
      debtor(s)’ principal residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles
      purchased within 910 days or any other thing of value purchased within 1 year before filing
      bankruptcy], in which the replacement value is asserted to be less than the amount owing on
      the debt. Such debts will be treated as secured claims only to the extent of the
      replacement value of the collateral. That value will be paid with interest as provided in
      sub-section D of this section. You must refer to section 4(D) below to determine the
      interest rate, monthly payment and estimated term of repayment of any “crammed
      down” loan. The deficiency balance owed on such a loan will be treated as an
      unsecured claim to be paid only to the extent provided in section 5 of the Plan. The
      following secured claims are to be “crammed down” to the following values:

      Creditor                 Collateral                Purchase Date Est. Debt Bal. Replacement Value




                                                    3


Case 18-13633-BFK        Doc 21       Filed 01/31/19 Entered 01/31/19 09:23:49                 Desc Main
                                     Document      Page 4 of 16


      B.      Real or Personal Property to be Surrendered.

      Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in
      the collateral securing the claims of the following creditors in satisfaction of the secured portion
      of such creditors’ allowed claims. To the extent that the collateral does not satisfy the claim,
      any timely filed deficiency claim to which the creditor is entitled may be paid as a non-priority
      unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a)
      and 1301(a) as to the interest of the debtor(s), any co-debtor(s) and the estate in the
      collateral.

      Creditor        Collateral Description             Estimated Value               Estimated Total Claim




      C.      Adequate Protection Payments.

      The debtor(s) propose to make adequate protection payments required by 11 U.S.C. §
      1326(a) or otherwise upon claims secured by personal property, until the commencement of
      payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:

      Creditor        Collateral               Adeq. Protection Monthly Payment            To Be Paid By




      Any adequate protection payment upon an unexpired lease of personal property assumed by the
      debtor(s) pursuant to section 7(B) of the Plan shall be made by the debtor(s) as required by 11
      U.S.C. § 1326(a)(1)(B) (payments coming due after the order for relief).

      D.      Payment of Secured Claims on Property Being Retained (except those
              loans provided for in section 6 of the Plan):

      This section deals with payment of debts secured by real and/or personal property [including
      short term obligations, judgments, tax liens and other secured debts]. After confirmation of the
      Plan, the Trustee will pay to the holder of each allowed secured claim, which will be either the
      balance owed on the indebtedness or, where applicable, the collateral’s replacement value as
      specified in sub-section A of this section, whichever is less, with interest at the rate provided
      below, the monthly payment specified below until the amount of the secured claim has been
      paid in full. Upon confirmation of the Plan, the valuation specified in sub-section A and
      interest rate shown below will be binding unless a timely written objection to
      confirmation is filed with and sustained by the Court.

                                          Approx. Bal. of Debt or          Interest           Monthly Payment
      Creditor        Collateral       “Crammed Down” Value              Rate               & Est. Term




      E.      Other Debts.

      Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal
      residence, or (ii) other long term obligations, whether secured or unsecured, to be continued
      upon the existing contract terms with any existing default in payments to be cured pursuant to
      11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.




                                                    4


Case 18-13633-BFK             Doc 21        Filed 01/31/19 Entered 01/31/19 09:23:49           Desc Main
                                           Document      Page 5 of 16


5.      Unsecured Claims.

        A.      Not separately classified. Allowed non-priority unsecured claims shall be paid pro
                rata from any distribution remaining after disbursement to allowed secured and priority
                                                                 0
                claims. Estimated distribution is approximately _____%.    The dividend percentage may
                vary depending on actual claims filed. If this case were liquidated under Chapter 7, the
                debtor(s) estimate that unsecured creditors would receive a dividend of approximately
                0
                _____%.

        B.      Separately classified unsecured claims.

        Creditor                    Basis for Classification         Treatment




6.      Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal
        Residence; Other Long Term Payment Obligations, whether secured or unsecured, to
        be continued upon existing contract terms; Curing of any existing default under 11
        U.S.C. § 1322(b)(5).

        A.      Debtor(s) to make regular contract payments; arrears, if any, to be paid by
                Trustee. The creditors listed below will be paid by the debtor(s) pursuant to the
                contract without modification, except that arrearages, if any, will be paid by the Trustee
                either pro rata with other secured claims or on a fixed monthly basis as indicated below,
                without interest unless an interest rate is designated below for interest to be paid on the
                arrearage claim and such interest is provided for in the loan agreement. A default on the
                regular contract payments on the debtor(s) principal residence is a default under the
                terms of the plan.

                                              Regular                     Arrearage               Monthly
                                              Contract         Estimated    Interest    Estimated   Arrearage
          Creditor        Collateral        Payment          Arrearage      Rate  Cure Period     Payment
Ally Financial           2017 Toyota          $578.00          $639.53                  60 months    $11.00




        B.      Trustee to make contract payments and cure arrears, if any. The Trustee shall
                pay the creditors listed below the regular contract monthly payments that come due
                during the period of this Plan, and pre-petition arrearages on such debts shall be cured
                by the Trustee either pro rata with other secured claims or with monthly payments as
                set forth below.

                                              Regular      
                                              Contract         Estimated    Interest Rate   Monthly Payment on
         Creditor           Collateral      Payment          Arrearage    on Arrearage    Arrearage & Est. Term




        C.      Restructured Mortgage Loans to be paid fully during term of Plan. Any
                mortgage loan against real estate constituting the debtor(s)’ principal residence upon
                which the last scheduled contract payment is due before the final payment under the
                Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11
                U.S.C. § 1322(c)(2) with interest at the rate specified below as follows:




                                                          5


Case 18-13633-BFK      Doc 21        Filed 01/31/19 Entered 01/31/19 09:23:49                 Desc Main
                                    Document      Page 6 of 16


                                                Interest        Estimated            Monthly
      Creditor       Collateral                Rate             Claim           Payment & Term




7.    Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or
      rejection of the executory contracts, leases and/or timeshare agreements listed below.

      A.     Executory contracts and unexpired leases to be rejected. The debtor(s)
             reject the following executory contracts:

      Creditor               Type of Contract




      B.     Executory contracts and unexpired leases to be assumed. The debtor(s)
             assume the following executory contracts. The debtor(s) agree to abide by all terms
             of the agreement. The Trustee will pay the pre-petition arrearages, if any, through
             payments made pro rata with other priority claims or on a fixed monthly basis as
             indicated below.

                                                                          Monthly
                                                                          Payment          Estimated
      Creditor               Type of Contract           Arrearage        for Arrears      Cure Period




8.    Liens Which Debtor(s) Seek to Avoid.

      A.     The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s)
             move to avoid the following judicial liens and non-possessory, non-purchase money liens
             that impair the debtor(s)’ exemptions. Unless a written objection is timely filed
             with the Court, the Court may grant the debtor(s)’ motion and cancel the
             creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the
             motion at the confirmation hearing.

       Creditor       Collateral       Exemption Basis        Exemption Amount          Value of Collateral




      B.     Avoidance of security interests or liens on grounds other than 11 U.S.C. §
             522(f). The debtor(s) have filed or will file and serve separate adversary proceedings to
             avoid the following liens or security interests. The creditor should review the notice or
             summons accompanying such pleadings as to the requirements for opposing such relief.
             The listing here is for information purposes only.

      Creditor       Type of Lien            Description of Collateral                 Basis for Avoidance




                                                   6


Case 18-13633-BFK          Doc 21     Filed 01/31/19 Entered 01/31/19 09:23:49                 Desc Main
                                     Document      Page 7 of 16


 9.     Treatment and Payment of Claims.

        •   All creditors must timely file a proof of claim to receive any payment from the Trustee.
        •   If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is
            secured but does not timely object to confirmation of the Plan, the creditor may be treated as
            unsecured for purposes of distribution under the Plan. This paragraph does not limit the right
            of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after
            the debtor(s) receive a discharge.
        •   If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the
            claim is unsecured, the creditor will be treated as unsecured for purposes of distribution
            under the Plan.
        •   The Trustee may adjust the monthly disbursement amount as needed to pay an allowed
            secured claim in full.
        •   If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then,
            unless otherwise ordered by the court, all payments as to that collateral will cease, and all
            secured claims based on that collateral will no longer be treated by the plan.
        •   Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the
            proof of claim controls over any contrary amounts listed in the plan.

10.     Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s)
        upon confirmation of the Plan. Notwithstanding such vesting, the debtor(s) may not
        transfer, sell, refinance, encumber real property or enter into a mortgage loan
        modification without approval of the Court after notice to the Trustee, any creditor who
        has filed a request for notice and other creditors to the extent required by the Local Rules
        of this Court.

11.     Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness
        exceeding the cumulative total of $5,000 principal amount during the term of this Plan, whether
        unsecured or secured, except upon approval of the Court after notice to the Trustee, any
        creditor who has filed a request for notice, and other creditors to the extent required by the
        Local Rules of this Court.

12.     Nonstandard Plan Provisions

        • None. If “None” is checked, the rest of Part 12 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
        nonstandard provision is a provision not otherwise included in the Official Form or
        deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

        See attached addendum.
        ____________________________________________________________________________

        ____________________________________________________________________________

        ____________________________________________________________________________

        ____________________________________________________________________________


       January 31, 2019
Dated: __________________________

 /s/ Sherri Harris
________________________________________               /s/ Robert R. Weed
                                                       ________________________________________
Debtor 1 (Required)                                    Debtor(s)’ Attorney

________________________________________
Debtor 2 (Required)



                                                      7


Case 18-13633-BFK         Doc 21     Filed 01/31/19 Entered 01/31/19 09:23:49                  Desc Main
                                    Document      Page 8 of 16


By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an
attorney, also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the Local Form Plan, other than any nonstandard provisions included in
Part 12.

Exhibits:       Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with
Plan

                                        Certificate of Service

                          January 31, 2019
        I certify that on _____________________,     I mailed a copy of the foregoing to the
creditors and parties in interest on the attached Service List.


                                                                /s/ Robert R. Weed
                                                                 __________________________________
                                                                 Signature

                                                                 1376 Old Bridge Rd., Ste. 101-4
                                                                 __________________________________

                                                                 Woodbridge, VA 22192
                                                                 __________________________________
                                                                 Address

                                                                 (703) 335-7793
                                                                 __________________________________
                                                                 Telephone No:




                           CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

                         January 31, 2019
I hereby certify that on __________________________      true copies of the forgoing Chapter 13 Plan and
Related Motions were served upon the following creditor(s):

(✔) by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or

( ) by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P.


                                                          /s/ Robert R. Weed
                                                          _____________________________________
                                                          Signature of attorney for debtor(s)




[ver. 10/18]




                                                     8


Case 18-13633-BFK    Doc 21    Filed 01/31/19 Entered 01/31/19 09:23:49    Desc Main
                              Document      Page 9 of 16



                                   ADDENDUM




12. Nonstandard Plan Provisions:
A. The Trustee fee is calculated at 8.5% and shall be paid pursuant to 11 USC 586(e)
(1)(B)(i).
                Case 18-13633-BFK
 Fill in this information to identify your case:
                                                      Doc 21         Filed 01/31/19 Entered 01/31/19 09:23:49                                   Desc Main
                                                                    Document     Page 10 of 16
  Debtor 1                   Sherri                                   Harris
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of Virginia                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           18-13633                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional                                          Project Manager
     employers.
                                               Occupation
     Include part time, seasonal, or                                       Ezra Technologies
     self-employed work.                       Employer's name
                                                                           4415 Nicole Dr
     Occupation may include student                                         Number Street                                      Number Street
                                               Employer's address
     or homemaker, if it applies.




                                                                           Lanham, MD 20706
                                                                            City                     State    Zip Code         City                    State      Zip Code
                                               How long employed there? 4 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $4,362.80                      $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +               $0.00     +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $4,362.80                      $0.00




Official Form 106I                                                             Schedule I: Your Income                                                                 page 1
 Debtor 1         CaseSherri
                        18-13633-BFK                                   Doc 21              Filed
                                                                                           Harris 01/31/19 Entered 01/31/19
                                                                                                                         Case09:23:49
                                                                                                                             number (if known)Desc    Main
                                                                                                                                               18-13633
                            First Name                      Middle Name                   Document
                                                                                            Last Name   Page 11 of 16

                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $4,362.80                   $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $518.94                    $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.              $264.72                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

                                                                                                                       5h.
                                                                                                                             +             $0.00       +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $783.66                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $3,579.14                   $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify: Help from Friend                                                              8h.   +          $345.00        +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.               $345.00                     $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $3,924.14   +                $0.00        =       $3,924.14

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $3,924.14
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                Case 18-13633-BFK
 Fill in this information to identify your case:
                                                         Doc 21          Filed 01/31/19 Entered 01/31/19 09:23:49                               Desc Main
                                                                        Document     Page 12 of 16
  Debtor 1                   Sherri                                          Harris
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Eastern District of Virginia

  Case number                           18-13633                                                                       MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                                                                          ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                      $1,490.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                        $36.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
 Debtor 1         CaseSherri
                        18-13633-BFK                  Doc 21        Filed
                                                                    Harris 01/31/19 Entered 01/31/19
                                                                                                  Case09:23:49
                                                                                                      number (if known)Desc    Main
                                                                                                                        18-13633
                       First Name             Middle Name          Document
                                                                     Last Name   Page 13 of 16
                                                                                                                    Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                            5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                    6a.                    $150.00

       6b. Water, sewer, garbage collection                                                                  6b.                     $40.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                    6c.                    $175.00

       6d. Other. Specify:                        Cell Phones                                                6d.                     $40.00

 7.    Food and housekeeping supplies                                                                        7.                     $324.00

 8.    Childcare and children’s education costs                                                              8.                       $0.00

 9.    Clothing, laundry, and dry cleaning                                                                   9.                     $100.00

 10. Personal care products and services                                                                     10.                    $100.00

 11.   Medical and dental expenses                                                                           11.                     $80.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                            12.                    $260.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.                     $30.00

 14. Charitable contributions and religious donations                                                        14.                    $100.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                             15a.                     $0.00
       15a. Life insurance
                                                                                                             15b.                     $0.00
       15b. Health insurance
                                                                                                             15c.                   $185.00
       15c. Vehicle insurance
                                                                                                             15d.                     $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: Car Tax                                                                                      16.                     $30.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                       17a.                   $580.00

       17b. Car payments for Vehicle 2                                                                       17b.

       17c. Other. Specify:                                                                                  17c.

       17d. Other. Specify:                                                                                  17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                  18.                      $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                              19.                      $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                      20a.                     $0.00

       20b. Real estate taxes                                                                                20b.                     $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                     20c.                     $0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d.                     $0.00
       20e. Homeowner’s association or condominium dues                                                      20e.                     $0.00

Official Form 106J                                                              Schedule J: Your Expenses                                     page 2
 Debtor 1     CaseSherri
                    18-13633-BFK                     Doc 21      Filed
                                                                 Harris 01/31/19 Entered 01/31/19
                                                                                               Case09:23:49
                                                                                                   number (if known)Desc    Main
                                                                                                                     18-13633
                       First Name           Middle Name         Document
                                                                  Last Name   Page 14 of 16

 21. Other. Specify:                                                                                        21.    +          $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                          22a.          $3,720.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  22b.              $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.          $3,720.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a.          $3,924.14

      23b. Copy your monthly expenses from line 22c above.                                                  23b.   –       $3,720.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                            23c.            $204.14
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ❑No.           Explain here:
      ✔Yes.
      ❑              Ongoing Medicals




Official Form 106J                                                             Schedule J: Your Expenses                               page 3
Label Matrix forCase
                  local 18-13633-BFK
                        noticing       Doc 21
                                           PotomacFiled 01/31/19
                                                   Club Owners         Entered
                                                               Association, Inc. 01/31/19 09:23:49       Desc Main
                                                                                          Unit Owners Association of The Residences at
0422-1                                         Document          Page
                                           c/o Chadwick Washington, et al 15  of 16       c/o Chadwick, Washington, et al.
Case 18-13633-BFK                            3201 Jermantown Road                            3201 Jermantown Road
Eastern District of Virginia                 Suite 600                                       Suite 600
Alexandria                                   Fairfax, VA 22030-2879                          Fairfax, VA 22030-2879
Thu Jan 31 09:21:24 EST 2019
United States Bankruptcy Court               Ally Bank                                       Ally Financial
200 South Washington Street                  PO Box 130424                                   Po Box 380901
Alexandria, VA 22314-5405                    Roseville MN 55113-0004                         Bloomington, MN 55438-0901



Bako                                         Buckeye Ambulance                               Capital Accounts
6240 Shiloh Rd.                              4601 Gateway Circle                             PO Box 140065
Alpharetta, GA 30005-8347                    Dayton, OH 45440-1713                           Nashville, TN 37214-0065



Comprehensive Primary Care & Assoc           Convergent/T-mobile                             Credit One Bank
15825 Shady Grove Rd Ste 140                 800 SW 39th St/PO Box 9004                      PO Box 98873
Rockville, MD 20850-4015                     Renton, WA 98057-9004                           Las Vegas, NV 89193-8873



DC Fire and EMS Department                   DC Gov’t / Professional Account Mgmt            Dynamic Foot and Ankle Center LLC
PO Box 27767                                 PO Box 37038                                    ATTN: 155431
Washington, DC 20038-7767                    Washington, DC 20013-7038                       PO Box 14000
                                                                                             Belfast, ME 04915-4033


Emergency Medicine Spec                      Global Credit Network/Comprehensive Primary     Great Lakes Higher Education
PO Box 145406                                PO Box 3097                                     PO Box 7860
Cincinnati, OH 45250-5406                    Gaithersburg, MD 20885-3097                     Madison, WI 53707-7860



IC System/Banfield Pet Hospital              IRS Hon. Jeff Session 3 of 3                    IRS c/o US Attorney 2 of 3
PO Box 64378                                 10th St & Constitution Ave NW, Rm 6313          2100 Jamieson Ave
Saint Paul, MN 55164-0378                    Washington, DC 20530-0001                       Alexandria, VA 22314-5794



Inova                                        Internal Revenue Service                        Kettering Health Network
2990 Telestar Court                          Po Box 7346                                     2110 Leiter Rd
Falls Church, VA 22042-1207                  Philadelphia, PA 19101-7346                     Miamisburg, OH 45342-3598



LVNV Funding, LLC                            NAVIENT                                         Navient
Resurgent Capital Services                   C/O Navient Solutions, LLC.                     PO Box 9533
PO Box 10587                                 PO BOX 9640                                     Wilkes Barre, PA 18773-9533
Greenville, SC 29603-0587                    Wilkes-Barre, PA 18773-9640


Navient                                      Navient Solutions, LLC on behalf of             Potomac Club Owner’s Association, Inc.
PO Box 9655                                  Educational Credit Management Corporatio        c/o Chadwick Washington, et al.
Wilkes Barre, PA 18773-9655                  PO BOX 16408                                    3201 Jermantown Rd., Suite 600
                                             St. Paul, MN 55116-0408                         Fairfax, VA 22030-2879
Potomac Club andCase   18-13633-BFK
                 Residents of Potomac Club   Doc 21    Filed
                                                 Radiology    01/31/19
                                                           Associates         Entered 01/31/19 09:23:49
                                                                      of Maryland                             Desc Main
                                                                                               Suburban Credit/Dynamic Foot & Ankle
2180 Potomac Club Pkwy                               Document          Page
                                                 14995 Shady Grove Rd Ste 140  16 of 16        PO Box 30640
Woodbridge, VA 22191-4033                            Rockville, MD 20850-8734                             Alexandria, VA 22310-8640



(p)T MOBILE                                          The Radiology Clinic                                 Transworld Systems/Emergency Medicine Specia
C O AMERICAN INFOSOURCE LP                           PO Box 175                                           PO Box 15618
4515 N SANTA FE AVE                                  Northumberland, PA 17857-0175                        Wilmington, DE 19850-5618
OKLAHOMA CITY OK 73118-7901


UNITED STATES DEPARTMENT OF EDUCATION                UOA of The Residences at Potomac Club Condom         US Dept of Education/GLE
CLAIMS FILING UNIT                                   c/o Chadwick Washington, et al.                      2401 International
PO BOX 8973                                          3201 Jermantown Rd., Suite 600                       PO Box 7859
MADISON, WI 53708-8973                               Fairfax, VA 22030-2879                               Madison, WI 53707-7859


Virginia Department of Taxation                      Washington Gas                                       John P. Fitzgerald, III
Po Box 2156                                          PO Box 37747                                         Office of the U.S. Trustee - Region 4
Richmond, VA 23218-2156                              Philadelphia, PA 19101-5047                          1725 Duke Street
                                                                                                          Suite 650
                                                                                                          Alexandria, VA 22314-3489

Robert R. Weed                                       Sherri Harris                                        Thomas P. Gorman
Law Offices Of Robert Weed                           2300 Vantage Dr. Apt 2007                            300 N. Washington St. Ste. 400
1376 Old Bridge Rd                                   Woodbridge, VA 22191-4160                            Alexandria, VA 22314-2550
Suite 101-4
Woodbridge, VA 22192-2708



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


T-Mobile                                             End of Label Matrix
PO Box 629025                                        Mailable recipients    44
El Dorado Hills, CA 95762                            Bypassed recipients     0
                                                     Total                  44
